DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Drawings
The drawings are objected to because (a) in Fig. 2, reference character 210, “textualembeddings” should be “textual embeddings”; (b) in Fig. 3, reference characters 310 and 330, “tokenembeddings” should be “token embeddings”; and (c) in Fig. 3, reference character 350, “a set of values are input” should be “a set of values is input”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Examiner objects to the specification for containing various grammatical informalities.  Examiner has attached a marked-up copy of the specification indicating where errors have occurred.  To the extent that the markings are not self-explanatory and are not corrected, Examiner will enumerate the remaining objections in a subsequent Office Action.

Claim Objections
Examiner objects to claims 1-20.
Claim 1 is objected to because of the following informalities:  “output of each” should be “an output of each”; “the one or more results” should be “the plurality of results”; “data that associates” should be “data that associate”.  
Claim 2 is objected to because of the following informalities: an “and” should follow “tag;” after the second limitation.
Claim 4 is objected to because of the following informalities: “skillsfirst” (two instances) should be “first”; “corresponds to say” should be “corresponds to”.
Claim 5 is objected to because of the following informalities: an “and” should follow “item;” after the second limitation.
Claim 6 is objected to because of the following informalities: “data that associates” should be “data that associate”.
Claim 7 is objected to because of the following informalities: “data that indicates” should be “data that indicate”.
Claim 8 is objected to because of the following informalities: “data that corresponds” and “data that associates” should be “data that correspond” and “data that associate”, respectively.
Claims 10 and 11 are objected to because of the following informalities: “first set of values include” should be “first set of values includes”.
Claim 11 is objected to because of the following informalities: “different than” should be “different from”.
Claim 12 is objected to because of the following informalities: an “and” should follow “item;”.
Claim 13 is objected to because of the following informalities: an “and” should follow “embedding;”; “based on second plurality” should be “based on a second plurality”.
Claim 14 is objected to because of the following informalities: an “and” should follow “token embedding;”.
Claim 15 is objected to because of the following informalities: “based on second plurality” should be “based on a second plurality”.
Claim 16 is objected to because of the following informalities: an “and” should follow the penultimate limitation; “data that associates” should be “data that associate”.
Claim 17 is objected to because of the following informalities: “classifications models” should be “classification models”; “output of each” should be “an output of each”.
Claim 18 is objected to because of the following informalities: an “and” should follow “first skill tag;”.
Claim 20 is objected to because of the following informalities: an “and” should follow “second content item;”.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on an objected-to base claim.
Appropriate correction is required.

Allowable Subject Matter
	Subject to correction of the aforementioned objections, claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record appears to disclose at least the following limitations of the independent claims as amended:
Claim 1: when a text transcript is associated with a particular content item that contains at least one of audio and video, (i) generating a particular content item embedding based on text from the text transcript associated with the particular content item, (ii) applying the particular content item embedding to each of the plurality of classification models to generate a plurality of results, (iii) identifying one or more results of the plurality of results that indicate that one or more corresponding skill tags are associated with the particular content item, and (iv) for each result of the one or more results, storing skill tagging data that associates the particular content item with a particular skill tag that corresponds to said each result; 
when a text transcript is not associated with the particular content item that contains at least one of audio data and video data, (i) generating the particular content item embedding based on a token associated with the particular content item, (ii) generating a plurality of similarity metrics based on the particular content item embedding and a skill embedding, (iii) applying the plurality of similarity metrics to a particular classification model of the plurality of classification models to generate a result that indicates whether the particular content item is associated with the particular skill….

Claim 8:  generating a first skill embedding based on first text of a first skill tag of a skill taxonomy that is based on one or more user-provided skills; extracting a first plurality of tokens from a first content item that includes at least one of audio and video and does not have an associated transcript; generating a first plurality of token embeddings based on the first plurality  of tokens for each token embedding of the first plurality of token embeddings ….

Claim 17: when a length of text associated with a particular content item that contains at least one of audio and video is greater than a threshold, (i) generating a particular content item embedding based on the text from the particular content item, applying the particular content item embedding to each of the plurality of classification models to generate a plurality of results, identifying one or more results of the plurality of results that indicate that one or more corresponding skill tags are associated with the particular content item, and for each result of the one or more results, storing skill tagging data that associates the particular content item with a particular skill tag that corresponds to said each result.

None of the art previously made of record appears to disclose at least these limitations.  The following is a sampling of relevant art uncovered by Examiner in an updated search, none of which appears to disclose at least the aforementioned claim limitations:
	Zhang et al. (US 20180181544) discloses a system and method for extracting job skills from a job posting by, inter alia, obtaining data indicative of a job posting, identifying a portion of textual content descriptive of job skills; converting this portion of textual content to a different format; and one or more skills associated with the job.  The system uses a semantic parser that performs part of speech tagging and builds a parsing tree that shows the hierarchy of tokens in each string.
	York et al. (US 20170293675) discloses systems and methods for content aggregation generation that include a skill model comprising a statistical model for identifying a predictive skill level of one or more students.  The system identifies rational phrases based on size by comparing a number of words to a size threshold and associating one Boolean value to the phrase when the number of words is less than the threshold and another Boolean value when the number of words is greater than the threshold.
	Appel et al. (US 10528874) discloses a system and method for classifying user expertise by analyzing an input by the user based on vocabulary, orthography, and/or grammar of the user input; processing background data from a database; and calculating an expertise score based on the user input and the processed background data.
	Olmstead et al. (US 20190057310) discloses an expert system that can identify entities that are experts in a given topic.  The system contains an expertise classifier that can be implemented using word2vec, which produces word embeddings or vector representations of words.
	Wang (US 20180293908) discloses a machine learning system that provides real-time analysis of a user’s handwriting to assess the user’s knowledge of a language.  Analysis of the strokes of the user’s handwriting is determined based on determining whether the strokes satisfy a threshold length.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the above-mentioned formal matters.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849. The examiner can normally be reached M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN C VAUGHN/            Examiner, Art Unit 2125      

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125